Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 
This is in response to the Amendment dated February 14, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
Claim 12 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 3, 8 and 11 have been rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (US Patent Application Publication No. 2016/0017503 A1) in view of Rinzler et al. (US Patent Application Publication No. 2016/0281245 A1) and Teamey et al. (US Patent Application Publication No. 2013/0105330 A1).
	The rejection of claims 3, 8 and 11 under 35 U.S.C. 103 as being unpatentable over Kaczur et al. in view of Rinzler et al. and Teamey et al. has been withdrawn in view of the new grounds of rejection.

II.	Claim 12 has been rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (US Patent Application Publication No. 2016/0017503 A1) in view of Rinzler et al. (US Patent Application Publication No. 2016/0281245 A1) and Teamey et al. (US Patent Application Publication No. 2013/0105330 A1) as applied to claims 3, 8 and 11 above, and further in view of Shao et al. (“Facile and Controllable Electrochemical Reduction of Graphene Oxide and 
Its Applications,” Journal of Materials Chemistry (2010), Vol. 20, No. 4, pp. 743-748) and Chen et al. (“Direct Electrodeposition of Reduced Graphene Oxide on Glassy Carbon Electrode and Its Electrochemical Application,” Electrochemistry Communications (2011 Feb 1), Vol. 13, No. 2, pp. 133-137).
	The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Kaczur et al. in 

view of Rinzler et al. and Teamey et al. as applied to claims 3, 8 and 11 above, and further in view of Shao et al. and Chen et al. has been withdrawn in view of the new grounds of rejection

Continued Response
Claim Rejections - 35 USC § 103
I.	Claims 3, 8 and 11 is/a rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (US Patent Application Publication No. 2016/0017503 A1) in view of Rinzler et al. (US Patent Application Publication No. 2016/0281245 A1), Hara et al. (“Electrocatalytic Formation of CH4 from CO2 on a Pt Gas Diffusion Electrode,” Journal of the Electrochemical Society (1997 Feb 1), Vol. 144, No. 2, pp. 539-545) and Teamey et al. (US Patent Application Publication No. 2013/0105330 A1).
	Regarding claim 3, Kaczur teaches a method for electrolytically reducing a carbon dioxide and dehydrogenating a hydrocarbon to an olefin in an electrochemical cell (= electrochemical cell 110) comprising an anode (= anolyte region may include an anode), a cathode (= catholyte region may include a cathode), and a separator (= a separator may selectively control a flow of ions between the anolyte region and the catholyte region) [page 3, [0042]], the method comprising: 
• exposing the cathode comprising a first conducting component (= catalysts) [page 16, [0152]] to a first fluid containing the carbon dioxide (CO2) [= the cathode may have a carbon dioxide internal gas plenum to distribute the carbon dioxide evenly into the cathode GDE] (page 15, [0144]) at a first pressure (= typically, electrochemical cells may operate at pressures up to 

about 20 to 30 psig in multi-cell stack designs) [page 19, [0197]] and first temperature (= catholyte region and anolyte region of electrochemical cell 110 may have operating temperatures that may range from -10 to 95o C.) [page 19, [0199]], wherein the first conducting component is active toward adsorption and oxidation of the CO2 (= catalysts) [page 16, [0152]], and the first conducting component is selected from the group consisting of platinum (Pt), iridium (Ir), ruthenium (Ru), palladium (Pd), rhodium (Rh), osmium (Os), nickel (Ni), cobalt (Co), iron (Fe), copper (Cu), and their combinations (= other suitable catalysts may further include other transition metals, such as copper, cobalt, manganese, vanadium, and nickel that may be combined and alloyed) [page 16, [0152]];
• exposing the anode comprising a second conducting component (= catalyst) [page 15, 
[0148]] to a second fluid containing the hydrocarbon (= methanol or other hydrocarbon non-aqueous liquids may also be used, and they would form some oxidized organic products from the anolyte) [page 19, [0194]] at a second pressure (= the electrochemical cell 110 anolyte may also be operated in the same pressure range to minimize the pressure differential on the membrane separating the two electrode regions) [page 19, [0197]] and a second temperature (= catholyte region and anolyte region of electrochemical cell 110 may have operating temperatures that may range from -10 to 95o C.) [page 19, [0199]], wherein the second conducting component is active toward adsorption and reduction of the hydrocarbon (= catalysts) [page 15, [0148]], and wherein a hydrophobic modifier (= the hydrophobic compounds or agents) [page 15, [0147]] is present on both the first conducting component and the second conducting component (= gas diffusion electrodes (GDE’s) may be utilized in 

electrochemical cells in the reduction of carbon dioxide) [page 14, [0135]]; and 
• applying a voltage between the cathode exposed to the first fluid and the anode exposed to the second fluid so as to facilitate adsorption of the CO2 onto the cathode and adsorption of the hydrocarbon onto the anode (= the method may include applying an electrical potential between the anode and cathode sufficient to reduce the carbon dioxide to at least one reduction product) [page 2, [0035]], wherein the voltage is sufficient to reduce the CO2 to form a second olefin (= where the various gases may be separated from the solution stream as stream 734, including mainly excess CO2 and hydrogen, in addition to any other cathode reduction side reaction gas products, such as ethylene, CO, methane, and the like (page 9, [0100]).
The method of Kaczur differs from the instant invention because Kaczur does not disclose the following:
	a.	Wherein the hydrophobic modifier comprises an electrochemically reduced graphene oxide coating.
	Kaczur teaches that the cathode carbon dioxide GDE structure may include a high surface area metallic powder catalyst base that has been mixed with a hydrophobic bonding agent that may be compressed and heat bonded into a thin porous sheet, and then further bonded to the GDE support structures as shown in FIGS. 12-17, which may be metal or carbon based materials or their combination (page 16, [0156]). Anode electrodes may be the same as cathode electrodes or different (page 26, [0258]).
	Rinzler teaches that:

In the present disclosure, electrochemical reduction of CO2 over layered, carbon-containing materials, such as single wall carbon nanotube films, is demonstrated at remarkably low 

overpotentials. Examples of suitable layered, carbon-containing materials include, but are not limited to, carbon nanotubes (e.g., single wall carbon nanotubes, multi-wall carbon nanotubes), carbon-carbon compacts (e.g., composites comprising carbon particles and a carbonized polymer binder), carbon nanofibers (e.g., stacked cup carbon nanofibers), multilayer graphene films (e.g., double-layer graphene, triple-layer graphene), reduced graphene oxide, pyrolytic graphite (e.g., highly ordered pyrolytic graphite), and microcrystalline graphite (e.g., amorphous graphite) [page 1, [0012]].

	Hara teaches the structure and arrangement of the Pt-GDE are shown in Fig. 2. The GDE consists of two layers, the catalyst layer and the gas diffusion layer. The catalyst layer is made from hydrophilic carbon black and a hydrophobic polymer such as polytetrafluoroethylene (PTFE). The Pt catalyst is supported on carbon black and contained in this layer. The gas diffusion layer is made from hydrophobic carbon black and PTFE so that this layer has high hydrophobicity (page 540, left column, lines 18-26; and Fig. 2:

    PNG
    media_image1.png
    488
    363
    media_image1.png
    Greyscale
).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophobic modifier described by Kaczur with wherein the hydrophobic modifier comprising an electrochemically reduced graphene oxide coating because a reduced graphene oxide layer electrochemically reduces CO2 at remarkably low overpotentials.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Furthermore, the GDE’s of Kaczur have suitable hydrophobic properties and catalytic activity as required for the process, which Kaczur teaches that the support for the catalyst may be a high surface area carbon or may be an alternative conductive material, such as graphene (page 15-16, [0148]) and Rinzler teaches that examples of suitable layered, carbon-containing materials include multilayer graphene films (e.g., double-layer graphene, triple-layer graphene) and reduced graphene oxide. One having ordinary skill in the art would have supported the catalyst on reduced graphene oxide because reduced graphene oxide is an alternative to graphene for the electrochemical reduction of CO2 over layered, carbon-containing materials. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and 

alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
b.	Wherein the voltage is sufficient to simultaneously oxidized the hydrocarbon to a first olefin via a dehydrogenation reaction.
Kaczur teaches that:
Electrolytes for the anolyte region of the electrochemical cell 110 may include: alkali metal hydroxides, (e.g. as KOH, NaOH, LiOH) in addition to ammonium hydroxide; inorganic acids such as sulfuric, phosphoric, and the like; organic acids such as methanesulfonic acid in both non-aqueous and aqueous solutions; and alkali halide salts, such as the chlorides, bromides, and iodine salts such as NaF, NaCl, NaBr, LiBr, KF, KCl, KBr, KI, and Nal, as well as their acid halide forms, such as HCl, and HBr. The alkali halide salts may produce, for example, fluorine, chlorine, bromine, or iodine as halide gas or dissolved aqueous products from the anolyte region. Methanol or other hydrocarbon non-aqueous liquids may also be used, and they would form some oxidized organic products from the anolyte. Selection of the anolyte would be determined by the process chemistry product and requirements for lowering the overall operating cell voltage. For example, using HBr as the anolyte, with the formation of bromine at the anode, which require a significantly lower anode voltage potential than chlorine formation. Hydriodic acid, HI, may form iodine at anode potential voltages even lower than that of bromine (page 19, [0194]).

	Teamey teaches that:
Referring generally to FIGS. 1-6, systems and methods of electrochemical co-production of products with a carbon-based reactant feed to an anode are disclosed. It is contemplated that the electrochemical co-production of products may include a production of a first product, such as reduction of carbon dioxide to carbon-based products to include one, two, three, and four carbon chemicals, at a cathode side of an electrochemical cell with co-production of a second product, such as an oxidized carbon-based product, at the anode of the electrochemical cell where the anolyte comprises a carbon-based reactant and a recycled reactant, where the recycled reactant is preferably a halide AX. AX may be a compound where A is H, Li, Na, K, Cs, Mg, Ca, or other metal, or R4P+, R4N+ - where each R is independently alkyl or aryl - or a cation; and X is F, Cl, Br, I, ClO4-, PF6-, BF4- , or an anion; and mixtures thereof (page 2, [0020]).

Electrochemical cell 102 is generally operational to reduce carbon dioxide in the first region 116 to a first product 113 recoverable from the first region 116 while producing a second product 115 recoverable from the second region 118. Cathode 122 may reduce the carbon dioxide 

into a first product 113 that may include one or more compounds. Examples of the first product 113 
recoverable from the first region by first product extractor 110 may include CO, formic acid, formaldehyde, methanol, methane, oxalate, oxalic acid, glyoxylic acid, glyoxylate, glycolic acid, glycolate, glyoxal, glycolaldehyde, ethylene glycol, acetic acid, acetate, acetaldehyde, ethanol, ethane, ethylene, lactic acid, lactate, propanoic acid, propionate, acetone, isopropanol, 1-propanol, 1,2-propylene glycol, propane, propylene, 1-butanol, 2-butanone, 2-butanol, butane, butane, a carboxylic acid, a carboxylate, a ketone, an aldehyde, and an alcohol (page 2, [0025]).

System 200 of FIG. 2 may be employed with various types of carbon-based reactants, including various types of alkanes, alkenes and aromatic compounds to produce various types of products (first product and second product) as desired and shown in an exemplary fashion in Table 1. Furthermore, a halogenated compound 212 may be further converted to various types of products, including a perhalocarbon, vinyl chloride, dichloroethane, allyl chloride, chlorophenol, bromobenzene, vinyl bromide, vinyl fluoride, vinylidene fluoride, tetrafluoroethylene, hexafluoropropylene, difluoromethane, or pentafluoroethane. It is further contemplated that other types of products may be co-produced by the anode and cathode of an electrochemical cell without departing from the scope and intent of the present disclosure (page 3, [0034]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage described by Kaczur with wherein the voltage is sufficient to simultaneously oxide the hydrocarbon to a first olefin via a dehydrogenation reaction because:
	(i)	Kaczur teaches a voltage (pages 23-24, Tables 12-16, “Voltage Vs (SCE)”).
	When the voltage recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art.
	(ii)	Kaczur teaches that methanol or other hydrocarbon non-aqueous liquids may also be used, and they would form some oxidized organic products from the anolyte (page 19, [0194]) where Teamey teaches that methanol and other chemical feeds such as ethane, propane and butane produces olefins at the anode while simultaneously reducing carbon dioxide to an olefin at the cathode (page 2, [0025]; and page 3, [0034]).

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 8, Kaczur teaches wherein the second conducting component comprises platinum (= the hydrogen oxidation catalysts used in the anolyte GDE may include precious metal and precious metal oxides and their mixtures, including platinum, palladium, gold, ruthenium, iridium, and silver and their alloys and mixtures) [page 15, [0148]].
	Regarding claim 11, Teamey teaches wherein the hydrocarbon is selected from gaseous methane, ethane, propane, butane, pentane, and hexane (= carbon-based reactants may include, for example, methane, ethane, ethylene, benzene, toluene, xylene, ethylbenzene, propane, propene, butane, 1-butene, 2-butene, isobutane, ethyl acetate, propionitrile, methyl propionate, ethyl propionate, other alkanes, substituted alkanes, haloalkanes, alkenes, substituted alkenes, haloalkenes, aromatic, haloaromatic, heteroaromatic, and halo-heteroaromatic compounds) [page 2, [0021]].

II.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczur et al. (US Patent Application Publication No. 2016/0017503 A1) in view of Rinzler et al. (US Patent Application Publication No. 2016/0281245 A1), Hara et al. (“Electrocatalytic Formation of CH4 from CO2 on a Pt Gas Diffusion Electrode,” Journal of the Electrochemical Society (1997 Feb 1), Vol. 144, No. 2, pp. 539-545) and Teamey et al. (US Patent Application Publication No. 2013/0105330 A1) as applied to claims 3, 8 and 11 above, and further in view of Shao et al. 

(“Facile and Controllable Electrochemical Reduction of Graphene Oxide and Its Applications,” 
Journal of Materials Chemistry (2010), Vol. 20, No. 4, pp. 743-748) and Chen et al. (“Direct Electrodeposition of Reduced Graphene Oxide on Glassy Carbon Electrode and Its Electrochemical Application,” Electrochemistry Communications (2011 Feb 1), Vol. 13, No. 2, pp. 133-137).
	Kaczur, Rinzler, Hara and Teamey are as applied above and incorporated herein.
The method of Kaczur differs from the instant invention because Kaczur does not disclose dispersing a graphene oxide powder in distilled water to form a graphene oxide dispersion; depositing the graphene oxide dispersion onto the first conducting component and the second conducting component; drying the graphene oxide dispersion to form a graphene oxide film on the first conducting component and the second conducting component; and electrochemically reducing the graphene oxide film on the first conducting component and the second conducting component to form the hydrophobic modifier comprising the electrochemically reduced graphene oxide coating.
	Rinzler teaches reduced graphene oxide (page 1, [0012]).
	Shao teaches the electrochemical reduction of GO comprising:
• dispersing a graphene oxide powder in water (= a total of 20 mg GO was mixed with 20 mL DI water) to form a graphene oxide dispersion (= the resultant homogeneous yellow-brown GO solution (1.0 mg mL-1)); 
• depositing the graphene oxide dispersion onto a component (= the GO solution (20 µL) was applied onto prepolished glassy carbon/gold disk electrodes); 

• drying the graphene oxide dispersion to form a graphene oxide film on the component (= allowed to dry in air); and 
• electrochemically reducing the graphene oxide film on the component to form the electrochemically reduced graphene oxide coating (= the electrochemical reduction of GO was carried out with extended cyclic voltammetry (CV, -1.0 ~ 1.0 V vs. reversible hydrogen electrode [RHE], 50 mVs-1) [page 744, ”2.2 Electrochemistry”].
	Chen teaches that double-distilled water was used throughout (page 133, right column, lines 16-18).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Kaczur 
combination by dispersing a graphene oxide powder in distilled water to form a graphene oxide dispersion; depositing the graphene oxide dispersion onto the first conducting component and the second conducting component; drying the graphene oxide dispersion to form a graphene oxide film on the first conducting component and the second conducting component; and electrochemically reducing the graphene oxide film on the first conducting component and the second conducting component to form the hydrophobic modifier comprising the electrochemically reduced graphene oxide coating because mixing GO with DI water results in a homogeneous yellow-brown GO solution which applied onto electrodes and allowed to dry in air will electrochemically reduce to reduced graphene oxide where double-distilled water has been used to form a GO dispersion.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant’s arguments filed February 14, 2022 have been fully considered but they are not persuasive for the following reasons:
• Applicant states that for at least this reason, it is clear that Rinzler did not recognize that the carbon containing materials positioned on the first side could be selected for their hydrophobic properties, let alone teach or suggest such a use.
	In response, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991) [MPEP § 2144].

	• Applicant states that this deficiency is not cured by Teamey at least because there is no mention at any point therein about hydrophobic modifiers. While Examiner is correct that “known work in one field of endeavor may prompt variations” and that “motivation to combine prior 

art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose,” the combination of Kaczur and Rinzler fails to establish any known use or expected result of reduced graphene oxide as a hydrophobic modifier for use in CO2 reduction.
• Applicant states that it logically follows that Examiner’s reasoning that the prior art discloses the use of reduced graphene oxide as a hydrophobic modifier has been improperly gleaned from Applicant's own specification and that the combination of Kaczur and Rinzler is an exercise of improper hindsight. 
• Applicant states that the combination of Kaczur and Rinzler is improper because the Examiner's reasoning for combining the two references to arrive at the claimed invention relies impermissibly on hindsight bias.
	In response, there is no requirement that presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	Rinzler teaches reduced graphene oxide (page 1, [0012]).
	A newly discovered property or function of the material, i.e., the electrochemically 
reduced graphene oxide, does not necessarily mean that the material is unobvious, since this 

property may be inherent in the prior art. A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].

	• Applicant states that Examiner relied on reasoning that reduced graphene oxide can be used as a hydrophobic modifier to allegedly support the combination of Kaczur and Rinzler despite the fact that no such reasoning can be found in either reference.
	In response, there is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).

	• Applicant states that in addition to neither reference disclosing the use of reduced graphene oxide as a hydrophobic modifier, Rinzler teaches for the use of other compounds as a hydrophobic modifier in a different way than that taught in Kaczur or suggested by Examiner. When viewed in the 
context of the exemplary embodiment of Fig. 13 of Kaczur, this clearly indicates that the 
hydrophobic modifier of Kaczur is intended to exist between the intersection of the GDE and 

the Trickle Bed Solution Distributor which receives the Catholyte or Anolyte solution.
• Applicant states that this, however, is exactly the opposite of how Rinzler teaches hydrophobic modifiers to be used. As discussed above, the hydrophobic modifier of Rinzler is intended to be used on the second side of the membrane 103, with the carbon containing material (as shown with the Single Walled Carbon Nanotube (SWNT) Film 101) being positioned on the first side of membrane 103. Looking to the exemplary embodiment of Rinzler in Fig. 1A, this means that Rinzler teaches that the hydrophobic modifier should be used between the intersection of the electrode and the gas chamber 112, not the intersection between the electrode 102 and the electrolyte volume 105 as taught or suggested by Kaczur.
• Applicant states that furthermore, Examiner fails to suggest any reasoning for why a person of ordinary skill in the art would be motivated to combine the contradictory teachings of Kaczur and Rinzler as to where the hydrophobic modifiers should be utilized to arrive at the 
present invention. 
	In response, Kaczur teaches that gas diffusion electrodes (GDE’s) may be utilized in 
electrochemical cells in the reduction of carbon dioxide (page 14, [0135]). The hydrophobic material content in the anode GDE structure may range from 1% to 80% (page 15, [0147]). The catalyst may be applied by various methods, such as electroplating, chemical reduction, chemical precipitation and chemical vapor deposition and the like. A number of GDE’s have been described in the literature and are available commercially, and these may be employed as an anode GDE if they may have suitable hydrophobic properties and catalytic activity as required for this process (pages 15-16, [0148]).

	Hara teaches the structure and arrangement of the Pt-GDE are shown in Fig. 2. The GDE consists of two layers, the catalyst layer and the gas diffusion layer. The catalyst layer is made from hydrophilic carbon black and a hydrophobic polymer such as polytetrafluoroethylene (PTFE). The Pt catalyst is supported on carbon black and contained in this layer. The gas diffusion layer is made from hydrophobic carbon black and PTFE so that this layer has high hydrophobicity (page 540, left column, lines 18-26; and Fig. 2:

    PNG
    media_image1.png
    488
    363
    media_image1.png
    Greyscale
).
	The GDE’s of Kaczur have suitable hydrophobic properties and catalytic activity as 
required for the process, which Kaczur teaches that the support for the catalyst may be a high surface area carbon or may be an alternative conductive material, such as graphene (page 15-16, 
[0148]) and Rinzler teaches that examples of suitable layered, carbon-containing materials 

include multilayer graphene films (e.g., double-layer graphene, triple-layer graphene) and reduced graphene oxide. One having ordinary skill in the art would have supported the catalyst on reduced graphene oxide because reduced graphene oxide is an alternative to graphene for the electrochemical reduction of CO2 over layered, carbon-containing materials. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 28, 2022